
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 739
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize the Architect of the Capitol
		  to establish battery recharging stations for privately owned vehicles in
		  parking areas under the jurisdiction of the Senate at no net cost to the
		  Federal Government.
	
	
		1.Battery recharging stations for privately
			 owned vehicles in parking areas under the jurisdiction of the Senate at no net
			 cost to the Federal Government
			(a)DefinitionIn this Act, the term covered
			 employee means—
				(1)an employee whose pay is disbursed by the
			 Secretary of the Senate; or
				(2)any other individual who is authorized to
			 park in any parking area under the jurisdiction of the Senate on Capitol
			 Grounds.
				(b)Authority
				(1)In generalSubject to paragraph (3), funds
			 appropriated to the Architect of the Capitol under the heading
			 Capitol Power Plant under the
			 heading Architect of the Capitol in any
			 fiscal year are available to construct, operate, and maintain on a reimbursable
			 basis battery recharging stations in parking areas under the jurisdiction of
			 the Senate on Capitol Grounds for use by privately owned vehicles used by
			 Senators or covered employees.
				(2)Vendors authorizedIn carrying out paragraph (1), the
			 Architect of the Capitol may use 1 or more vendors on a commission
			 basis.
				(3)Approval of constructionThe Architect of the Capitol may construct
			 or direct the construction of battery recharging stations described under
			 paragraph (1) after—
					(A)submission of written notice detailing the
			 numbers and locations of the battery recharging stations to the Committee on
			 Rules and Administration of the Senate; and
					(B)approval by that Committee.
					(c)Fees and charges
				(1)In generalSubject to paragraph (2), the Architect of
			 the Capitol shall charge fees or charges for electricity provided to Senators
			 and covered employees sufficient to cover the costs to the Architect of the
			 Capitol to carry out this section, including costs to any vendors or other
			 costs associated with maintaining the battery recharging stations.
				(2)Approval of fees or chargesThe Architect of the Capitol may establish
			 and adjust fees or charges under paragraph (1) after—
					(A)submission of written notice detailing the
			 amount of the fee or charge to be established or adjusted to the Committee on
			 Rules and Administration of the Senate; and
					(B)approval by that Committee.
					(d)Deposit and availability of fees, charges,
			 and commissionsAny fees,
			 charges, or commissions collected by the Architect of the Capitol under this
			 section shall be—
				(1)deposited in the Treasury to the credit of
			 the appropriations account described under subsection (b); and
				(2)available for obligation without further
			 appropriation during—
					(A)the fiscal year collected; and
					(B)the fiscal year following the fiscal year
			 collected.
					(e)Reports
				(1)In generalNot later than 30 days after the end of
			 each fiscal year, the Architect of the Capitol shall submit a report on the
			 financial administration and cost recovery of activities under this section
			 with respect to that fiscal year to the Committee on Rules and Administration
			 of the Senate.
				(2)Avoiding subsidy
					(A)DeterminationNot later than 3 years after the date of
			 enactment of this Act and every 3 years thereafter, the Architect of the
			 Capitol shall submit a report to the Committee on Rules and Administration of
			 the Senate determining whether Senators and covered employees using battery
			 charging stations as authorized by this Act are receiving a subsidy from the
			 taxpayers.
					(B)Modification of rates and
			 feesIf a determination is
			 made under subparagraph (A) that a subsidy is being received, the Architect of
			 the Capitol shall submit a plan to the Committee on Rules and Administration of
			 the Senate on how to update the program to ensure no subsidy is being received.
			 If the committee does not act on the plan within 60 days, the Architect of the
			 Capitol shall take appropriate steps to increase rates or fees to ensure
			 reimbursement for the cost of the program consistent with an appropriate
			 schedule for amortization, to be charged to those using the charging
			 stations.
					(f)Effective
			 dateThis Act shall apply
			 with respect to fiscal year 2011 and each fiscal year thereafter.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
